Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind.
	Regarding claim 1, the claim recites concepts performed in the human mind.
	A human can perform ‘receiving a historical run data set corresponding to historical runs of a cloud application; receiving a monitoring data set corresponding to a current test run of an updated version of the cloud application; determining a subset of runs from the historical run data set which are most similar to the current test run’. A human can perform with a computer as tool ‘automatically validating that the current test run is a real performance degradation based, at least in part, on the determined subset of runs’.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘receiving a historical run data set corresponding to historical runs of a cloud application; receiving a monitoring data set corresponding to a current test run of an updated version of the cloud application’ is directed to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), in this case cloud application testing. 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘receiving a historical run data set corresponding to historical runs of a cloud application; receiving a monitoring data set corresponding to a current test run of an updated version of the cloud application’ is directed to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), in this case cloud application testing.

As for the limitations recited in claims 2-6, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.

Regarding claim 7, with the exception of the recitation of the limitations ‘A computer program product….a set of storage device(s)….with the computer code…to cause a processor(s)’, the claim recites concepts performed in the human mind.
	A human can perform ‘receiving a historical run data set corresponding to historical runs of a cloud application; receiving a monitoring data set corresponding to a current test run of an updated version of the cloud application; determining a subset of runs from the historical run data set which are most similar to the current test run’. A human can perform with a computer as tool ‘automatically validating that the current test run is a real performance degradation based, at least in part, on the determined subset of runs’.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘A computer program product….a set of storage device(s)….with the computer code…to cause a processor(s)’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘receiving a historical run data set corresponding to historical runs of a cloud application; receiving a monitoring data set corresponding to a current test run of an updated version of the cloud application’ is directed to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), in this case cloud application testing.

As for the limitations recited in claims 8-12, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.

Regarding claim 13, with the exception of the recitation of the limitations ‘processor(s) set; a set of storage device(s)….with the computer code…to cause a processor(s)’, the claim recites concepts performed in the human mind.
	A human can perform ‘receiving a historical run data set corresponding to historical runs of a cloud application; receiving a monitoring data set corresponding to a current test run of an updated version of the cloud application; determining a subset of runs from the historical run data set which are most similar to the current test run’. A human can perform with a computer as tool ‘automatically validating that the current test run is a real performance degradation based, at least in part, on the determined subset of runs’.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘processor(s) set; a set of storage device(s)….with the computer code…to cause a processor(s)’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘receiving a historical run data set corresponding to historical runs of a cloud application; receiving a monitoring data set corresponding to a current test run of an updated version of the cloud application’ is directed to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), in this case cloud application testing.
As for the limitations recited in claims 14-18, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in view of Applicant's disclosure, on page 6, paragraph 0018, the discloses that ‘storage device(s)’ is not limited to statutory embodiments. The ‘storage device’ is defined to be anything made or adapted to store computer code. This definition is inclusive of non-statutory embodiments, such as electrical signals and carrier waves. As such, the claim is not limited to statutory subject matter and is therefore non-statutory. The Examiner would like to point out that ‘computer readable storage medium’ is disclosed in paragraph 0017 and excludes transitory signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Baril et al. (USPN 20150254162A1) in view of Li et al. (USPN 20130173962A1).
As per claim 1, Baril et al. discloses a computer-implemented method (CIM) comprising: receiving a historical run data set corresponding to historical runs of an application (paragraphs 0007,0218,0225 – previous version of an application); receiving a monitoring data set corresponding to a current test run of an updated version of the application (paragraphs 0007,0218,0221 – testing performed on new version and analyzed against other versions); determining a subset of runs from the historical run data set which are most similar to the current test run (paragraph 0225 – previous version); and automatically validating that the current test run is a real performance degradation based, at least in part, on the determined subset of runs (paragraph 0225 – compare to previous version performance, determine change, and store difference).
Baril et al. fails to explicitly state a cloud application.
Baril et al. does disclose regression testing of an application in paragraph 0007 and application in paragraph 0078.
Li et al. discloses a cloud application in paragraph 0053 – a cloud application that is tested.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cloud application of Li et al. in the application of Baril et al. A person of ordinary skill in the art would have been motivated to make the modification because a cloud application is a type of application that is able to be tested as disclosed in paragraph 0053.

As per claims 2,8,14, Baril et al. discloses further comprising: flagging the updated version of the application for in-depth performance analysis based, at least in part, on the automatic validation (paragraph 0225 - compare to previous version performance, determine change, and store difference and visualization is generated); and responsive to flagging the updated version of the application, analyzing the updated version of the application for performance degradation (paragraphs 0227,0228 – improvements or regression in performance of the versions are shown).
Baril et al. fails to explicitly state a cloud application.
Baril et al. does disclose regression testing of an application in paragraph 0007 and application in paragraph 0078.
Li et al. discloses a cloud application in paragraph 0053 – a cloud application that is tested.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cloud application of Li et al. in the application of Baril et al. A person of ordinary skill in the art would have been motivated to make the modification because a cloud application is a type of application that is able to be tested as disclosed in paragraph 0053.

As per claims 6,12,18, Baril et al. discloses where the automatic validation is based, at least in part, on a comparison of performance metrics of the determined subset of runs against a baseline run (paragraph 0225 - compare to previous version performance, determine change, and store difference and visualization is generated).

As per claim 7, Baril et al. discloses a computer program product (CPP) comprising: a set of storage device(s) (paragraphs 0082,0084 – computer storage media implemented in any method); and computer code stored collectively in the set of storage device(s), with the computer code including data and instructions (paragraph 0082 – program code having instructions stored on a computer-usable or computer-readable storage medium)  to cause a processor(s) set to perform at least the following operations: receiving a historical run data set corresponding to historical runs of an application (paragraphs 0007,0218,0225 – previous version of an application); receiving a monitoring data set corresponding to a current test run of an updated version of the application (paragraphs 0007,0218,0221 – testing performed on new version and analyzed against other versions); determining a subset of runs from the historical run data set which are most similar to the current test run (paragraph 0225 – previous version); and automatically validating that the current test run is a real performance degradation based, at least in part, on the determined subset of runs (paragraph 0225 – compare to previous version performance, determine change, and store difference).
Baril et al. fails to explicitly state a cloud application.
Baril et al. does disclose regression testing of an application in paragraph 0007 and application in paragraph 0078.
Li et al. discloses a cloud application in paragraph 0053 – a cloud application that is tested.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cloud application of Li et al. in the application of Baril et al. A person of ordinary skill in the art would have been motivated to make the modification because a cloud application is a type of application that is able to be tested as disclosed in paragraph 0053.

As per claim 13, Baril et al. discloses a computer system (CS) comprising: a processor(s) set (paragraph 0080 – multiple processors); a set of storage device(s) (paragraphs 0082,0084 – computer storage media implemented in any method); and computer code stored collectively in the set of storage device(s), with the computer code including data and instructions (paragraph 0082 – program code having instructions stored on a computer-usable or computer-readable storage medium) to cause the processor(s) set to perform at least the following operations: receiving a historical run data set corresponding to historical runs of an application (paragraphs 0007,0218,0225 – previous version of an application); receiving a monitoring data set corresponding to a current test run of an updated version of the application (paragraphs 0007,0218,0221 – testing performed on new version and analyzed against other versions); determining a subset of runs from the historical run data set which are most similar to the current test run (paragraph 0225 – previous version); and automatically validating that the current test run is a real performance degradation based, at least in part, on the determined subset of runs (paragraph 0225 – compare to previous version performance, determine change, and store difference).
Baril et al. fails to explicitly state a cloud application.
Baril et al. does disclose regression testing of an application in paragraph 0007 and application in paragraph 0078.
Li et al. discloses a cloud application in paragraph 0053 – a cloud application that is tested.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cloud application of Li et al. in the application of Baril et al. A person of ordinary skill in the art would have been motivated to make the modification because a cloud application is a type of application that is able to be tested as disclosed in paragraph 0053.

There is no prior art rejection for claims 3-5,8-10,14-16 based on either no prior art found or no reason to combine with other art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113